UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4016



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEMAUL CORTEZ SIMMONS, a/k/a Raider,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-653)


Submitted:   August 20, 2004            Decided:   September 14, 2004


Before WIDENER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. J. Strom Thurmond, Jr., United States Attorney,
Carlton R. Bourne, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Demaul Cortez Simmons appeals from the order of the

district court denying his motion to suppress evidence seized from

his person.      Finding no error, we affirm.

            Simmons’ sole claim on appeal is that the district court

erred when it concluded that Detective Joseph Capitano did not

exceed the scope of a lawful frisk when he removed contraband from

Simmons’ pocket.        We review the district court’s factual findings

for clear error, while reviewing its legal determinations de novo.

United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

            Under the “plain-feel doctrine,” an officer may seize

nonthreatening contraband discovered during a protective Terry*

pat-down search if the pat-down was justified and the contraband’s

contour    or    mass   made   its   identity      immediately   apparent    upon

touching it.      Minnesota v. Dickerson, 508 U.S. 366, 375-76 (1993);

United States v. Swann, 149 F.3d 271, 275 n.3 (4th Cir. 1998).               Our

review of the record discloses that Detective Capitano immediately

identified the contraband as unlawful narcotics upon touching the

item.     Accordingly, we find no error in the district court’s

decision denying Simmons’ motion to suppress.

            We    affirm   the   judgment     of   the   district   court.    We

dispense with oral argument because the facts and legal contentions




     *
        Terry v. Ohio, 392 U.S. 1 (1968).

                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -